Citation Nr: 9933401	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  92-08 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
rating.

2.  Whether the veteran is competent to handle disbursement 
of Department of Veterans Affairs (VA) benefit funds.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Legal Custodian



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1967 to January 
1968, and from November 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 1989, which denied entitlement to an evaluation in 
excess of 30 percent for PTSD, and July 1997, which denied 
the veteran's claim that he is competent to disburse his own 
funds.  Although the veteran has been found incompetent for 
VA purposes, and has been assigned a legal custodian, for 
payee purposes, the appeal as to both issues has been pursued 
by the appellant himself.  Moreover, during the course of the 
appeal period, the legal custodian has been changed on more 
than one occasion.  Consequently, pursuant to 38 C.F.R. § 
20.301(c) (1999), the veteran is recognized as the appellant 
in this appeal.

The case was remanded in June 1994 and July 1998.  As was 
noted in those remands, appeals as to issues involving 
entitlement to service connection for residuals of a subdural 
hematoma and entitlement to special monthly compensation 
based on the need for regular aid and attendance and/or 
housebound status have not been perfected, and, accordingly 
are not before the Board at this time.

The veteran also contends, and has on many occasions, that he 
is a former prisoner of war (POW).  In March 1992, the 
veteran was informed that the service department had reported 
that they had no record that the veteran had been a POW. 
38 C.F.R. § 3.1(y)(1).  However, the RO has never considered 
this claim pursuant to 38 C.F.R. § 3.1(y)(2) (1999), which is 
applicable to cases where the service department has found 
that the veteran is not entitled to status as a former POW. 
Accordingly, the RO must take appropriate action on the 
veteran's claim for status as a former POW, as set forth in 
38 C.F.R. § 3.1(y)(2) (1999).  Notification of the 
determination, along with notice of his appellate rights, 
should be sent to the veteran himself and his legal 
custodian.  

In August 1996, the veteran claimed that he had testicular 
cancer, numbness in the legs and arms, deterioration of the 
lungs, and tumors in the stomach due to Agent Orange 
exposure.  In addition, he claimed that testicular cancer had 
developed within a year of discharge.  In December 1996, the 
RO denied all of these claims, and the veteran did not timely 
appeal the January 1997 notification of the determination.  
Therefore, although he wrote, on a VA Form 9, Substantive 
Appeal, received in February 1998, that he had "Agent 
Orange" that "you gave me," this does not constitute a 
timely notice of disagreement, and the issue is not before 
us.  


FINDINGS OF FACT

1.  PTSD, if present, results in no more than moderate social 
and industrial impairment.  

2.  The veteran does not have occupational and social 
impairment resulting in more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss attributable to PTSD.  

3.  The veteran does not have the mental capacity to contract 
or to manage his affairs, including disbursement of funds, 
without limitation.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Part 4, Code 9411 
(1996 and 1999).  

2.  The veteran is mentally incompetent to handle 
disbursement of VA benefit funds. 38 U.S.C.A. §§ 501, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.353 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's first, brief period of service did not include 
any Vietnam service, and he was discharged due to 
unsuitability.  During his second period of active duty, he 
served in Vietnam, beginning in September 1971.  The DD Form 
214 and one personnel record indicate he left Vietnam in 
September 1972.  However, other personnel records indicate he 
departed Vietnam in May 1972, and service medical records 
document treatment at Womack Army Hospital in North Carolina 
in June 1972; he was noted to be in transit from Vietnam at 
that time.  Consequently, it appears that the May departure 
date is correct.  In any event, service connection for PTSD 
based on a Vietnam stressor has already been granted, and for 
purposes of this discussion, it is important only to note 
that the veteran was in Vietnam for between eight months and 
one year.  His occupational specialty during that time was 
medic.  

Subsequent to service, medical evidence of record shows 
numerous hospitalizations beginning in 1978, initially for 
numerous physical complaints, but, beginning in 1980, 
psychiatric diagnoses were noted as well, including analgesic 
abuse, personality disorder, depression, schizoaffective 
disorder, and Munchausen's syndrome.  During a 
hospitalization in Hickory Memorial Hospital from July to 
August, 1982, the veteran related that he had worked in a 
hospital in Vietnam, and he reported frustration with helping 
to heal wounded soldiers, only to see then sent back into 
combat.  He also stated that, while driving an ambulance, he 
had accidentally killed a man on a motorcycle.  Although PTSD 
was not diagnosed during this hospitalization, it was noted 
that it was clear that some of his troubles were due to his 
Vietnam experiences.  

Hospitalizations in Forsyth Memorial Hospital and North 
Carolina Baptist Hospital from 1984 to 1986 resulted in 
diagnoses of PTSD, or post-traumatic stress syndrome, in 
addition to bipolar disorder, schizoaffective disorder and 
mixed character disorder.  During a September 1985 
hospitalization, the veteran reported that he had been a 
prisoner of war (POW) while in Vietnam.  

In October 1986, the veteran's file was reviewed by the VA 
Director of Mental Health and Behavioral Sciences Services, 
who noted that the veteran had reported nightmares and 
intrusive recollections associated with guilt over having 
accidentally killed a man while driving an ambulance.  He 
concluded that the veteran had a severe personality disorder, 
on which PTSD, due to stress during combat service, was 
superimposed.  

In October 1987, the veteran underwent a VA psychiatric 
examination, which noted previous medical diagnoses of PTSD.  
The veteran reported symptoms including flashbacks, 
nightmares, an exaggerated startle response, and detachment 
from others.  The diagnoses were PTSD with depression, also 
diagnosed as PTSD with bipolar affective disorder, and 
history of personality disorder.  

Hospitalization and outpatient records from a private 
psychiatrist reflect treatment primarily from 1986 to 1989, 
for PTSD and bipolar disorder.  On occasion, the veteran's 
reported history of having been a POW was noted.  During a 
hospitalization in Forsyth Memorial Hospital from August to 
September 1989, the social history obtained included that the 
veteran had spent 5-6 years in the Army, including 3 years in 
Vietnam, where his psychiatric problems had begun.  Other 
hospitalizations in 1989 and 1990 reported diagnoses of 
schizo-affective disorder, factitious disorder, personality 
disorder, organic brain syndrome, secondary to Phenobarbital, 
and/or PTSD by history.  

Subsequently, in June 1990, the veteran was hospitalized in 
Forsyth Memorial Hospital for an emergency evaluation of an 
acute subdural hematoma and for treatment of a Phenobarbital 
overdose.  A psychiatric consultation obtained during that 
hospitalization resulted in an impression that the veteran 
chronically abused medications of all types, and that his 
primary disease was most likely a substance abuse problem.  
Final psychiatric diagnoses were polysubstance dependence, 
and personalty disorder with passive/aggressive, paranoid and 
borderline traits.  He was transferred to a VA hospital 
because of an overdose which was considered a suicide 
attempt.  He denied current PTSD symptoms, and it was noted 
that there was no evidence of PTSD at the time.  He was 
discharged in July 1990, with psychiatric diagnoses of 
dysthymia, histrionic personality disorder, and history of 
PTSD in fair remission.  The day following his discharge, he 
was injured in an automobile accident, in which he reopened 
his previous craniotomy wound, and incurred post-traumatic 
hydrocephalus.  

In August 1990, the veteran testified at a personal hearing 
before a hearing officer.  His testimony included symptoms he 
attributed to PTSD, such as inability to sleep more than one 
to two hours a night, chronic nightmares, and memory 
impairment.  

In November 1990, a VA psychiatric examination was conducted.  
The examiner noted that he had reviewed past examinations, 
and an August 1990 statement from the veteran's fee-basis 
psychiatrist who noted diagnoses of bipolar disorder and 
PTSD.  On interview, the veteran related the circumstances of 
his July 1990 automobile accident, and stated that his 
depression, anxiety and sleep had all increased following his 
surgeries.  The diagnosis was PTSD with depression.  

Records from a private psychiatrist dated from February to 
April 1991 note that the veteran had problems with PTSD 
related to his Vietnam experience as a POW for a year, during 
which time he had been abused.  Other diagnoses were 
adjustment disorder with depression, organic affective 
disorder, and history of poly-substance abuse.  In March 
1991, the veteran's primary care physician at that time wrote 
that the veteran had terrible problems with a personality 
disorder that was probably aggravated by his experiences in 
Vietnam.  

Several brief hospitalizations in Forsyth Memorial Hospital 
from September to October, 1991, noted psychiatric diagnoses 
of organic brain syndrome, chronic affective disorder, 
history of substance abuse, and history of Munchausen's 
syndrome.  A hospitalization from October to November 1991 in 
Community General Hospital due to suicidal ideation regulated 
in an impression of organic brain syndrome, dementia, history 
of depression and history of PTSD.  

In November 1991, a VA psychiatric examination was conducted; 
it was noted that there were no medical records available for 
review.  The veteran complained of sleep disturbance, fear, 
combat related nightmares, and poor concentration.  The 
diagnoses were PTSD, and organic mental syndrome secondary to 
subdural hematoma.  The examiner noted that he was unable to 
substantiate the history of bipolar disorder and personality 
disorder.  

In October 1993, the veteran was hospitalized in Forsyth for 
treatment of a superficial abdominal wound infection.  He was 
noted to be dirty , disheveled, and dehydrated, after living 
on his own for one week.  He had a past history of 
Munchausen's syndrome and remote brain trauma, and the wound 
infection was felt to be factitious.  He needed 
hospitalization for his own protection.  According to the 
social history, his Vietnam experience was unclear; it was 
not even certain that he went to Vietnam, and he was never a 
POW, but he was thought to have post-traumatic stress 
syndrome.  

In November 1993, the veteran was seen by VA social work 
service at his own request.  Most of his statements were 
noted to be untrue.  Because of his fabrications and general 
behavior it was suspected that perhaps he had an organic 
brain syndrome.  He was felt to be the type of individual who 
would constantly seek the attention and assistance of others 
whether or not he needed it, and was not above fabricating in 
order to obtain such assistance.  It was felt that there was 
no obvious need for home visits or casework assistance.  

Later in November 1993, the veteran was admitted to North 
Carolina Baptist Hospital complaining of chest pain.  He also 
carried a diagnosis of post-traumatic stress syndrome felt to 
be related to being a prisoner of war in Vietnam.  In 
addition to PTSD, he was diagnosed with delusional disorder, 
somatic type versus regaining delusional disorder, and mixed 
personality disorder.  However, he left against medical 
advice on the following day.  

In December 1993, he was involuntarily hospitalized in 
Forsyth, after being found riding down the road in his 
wheelchair.  Admitting diagnoses were bipolar affective 
disorder, PTSD, history of multiple substance abuse, and 
mixed personality.  A team meeting during the hospitalization 
resulted in a conclusion that the veteran was a "long-term 
menace to himself if he did not live in a supervised living 
situation."  

VA hospital records show that the veteran was hospitalized 
from January to March, 1994, as a transfer under commitment, 
following a period of grandiose delusional psychotic 
behavior.  He had multiple admissions in the past.  He 
reportedly had attempted suicide almost every two to three 
months for several years.  He provided contradicting and 
false information; nevertheless, he appeared an acceptable 
informant.  His memory was intact, and he did not act bizarre 
or inappropriate, although he occasionally verbalized some 
grandiose delusions.  A psychological evaluation did not find 
any organic mental symptoms.  At discharge, he was to live 
under the supervision of his girlfriend, and he was felt to 
be competent.  The diagnoses at discharge were factitious 
disorder, history of bipolar illness, history of PTSD, and 
status post head trauma.  

In August 1994, the veteran's primarily care physician of 
many years terminated his relationship with the veteran due 
to the veteran's disruptive behavior and threats of violence.  
This physician also wrote a letter stating that the veteran 
had been exhibiting bizarre delusional behavior when he saw 
him, and he believed that the veteran was mentally 
incompetent.  He felt that the veteran had neither the mental 
stability nor judgment to care for himself.  

Later that month, the veteran was again admitted to Forsyth, 
brought by police after being found on the road in his 
electric wheelchair.  He was felt to be delusional and a 
danger to himself, and was involuntarily committed.  It was 
noted that his character pathology had become greatly 
magnified.  Although he had no active hallucinations, he had 
an extensive life and medical history which was felt to be 
delusional, and involved having been a veteran in Vietnam, 
and having multiple medical problems due to that.  It was 
noted that "[h]e cannot be trusted to be true."  The final 
diagnoses were unspecified psychosis and borderline 
personality disorder.  He was transferred to a state 
facility, and assessed as incompetent and a danger to himself 
and others.  

Records from the state hospital note the veteran was 
disheveled and malodorous on admission, and voiced a number 
of somatic delusions.  He had suffered a closed head injury 
sometime during the 1970's, and the subsequent delusional 
symptoms were thought to be secondary to this injury.  The 
veteran claimed that this injury had been suffered while in 
Vietnam, but it was noted that "this is not the case."  
Numerous illnesses and complaints were noted to be part of 
the veteran's delusional system.  His thought process was too 
disorganized to formally test his memory ad his insight and 
judgment were very poor.  The pertinent diagnosis was organic 
mood disorder, manic.  

He was transferred to a VA hospital in September 1994, where 
he remained hospitalized until October 1995.  On admission, 
he stated that his sister had been lying about him; he denied 
suffering from any psychiatric problems.  His complaints were 
primarily medical, and he alleged mistreatment by his family.  
He expressed somatic delusions.  

During the hospitalization, in July 1995, the veteran 
underwent a detailed psychological evaluation, including 
psychological testing and review of the claims file and other 
medical records.  In addition, the examiner had been on the 
veteran's treatment team since November 1994.  As pertinent 
to PTSD, the evaluation found no evidence that he currently 
suffered from PTSD, or that he had in the past.  He was 
unreliable as a historian, and had a severe personality 
disorder.  His reports of traumatic incidents remained 
unconvincing and were presumed to be driven by secondary 
gain.  The only plausible potential stressor reported, 
exposure to wounded and dying servicemen as a medic, had not 
been consistently reported in re-experiencing symptoms in 
past or current evaluations.  There was also no clear and 
convincing evidence of an organic mental disorder.  However, 
there was a clear history of factitious and somatization 
disorders, involving secondary gain, and also an increasingly 
apparent belief that he suffered physical disorders, although 
these had not been substantiated by repeated physical 
assessments.  The evaluation concluded that he was 
incompetent and unable to function in an independent living 
situation without displaying the extreme dysfunction and poor 
judgment which had made him a clear and present danger to 
himself in the past.  According to the discharge summary, his 
primary problems were consistently related to his severe 
personality disorder, and increasingly poor judgment, 
accompanied by frequent impulsive outbursts.  Although he had 
not been predominantly psychotic, he had continued to exhibit 
poor judgment indicating potential danger to himself and 
others such that the treatment team felt that he definitely 
needed a supervised home on discharge.  Coupled with his 
vulnerability to substance abuse, his problem could easily 
exacerbate.  He was noted to be very manipulative.  Discharge 
diagnoses were somatoform disorder with delusional features, 
factitious disorder and borderline personality disorder.  

In January 1996, the veteran was referred for an evaluation 
by a psychiatrist to determine his competency to consent to a 
medical procedure.  He was currently residing in a rest home.  
He had been declared incompetent "for VA purposes" but not 
incompetent "of person."  On examination, the veteran 
denied feeling paranoid, and was not verbalizing delusions.  
Mental status examination was entirely normal, and the 
diagnosis was personality disorder, with no current evidence 
of psychosis and depression.  He was felt to be competent to 
decide to make his decision for treatment.  An April 1996 
note also referred to this finding of competency regarding 
his medical treatment.  
In June 1996, a Residential Care Program adjustment report 
was prepared, which noted that the veteran's adjustment to 
community living was satisfactory.  He had been diagnosed 
with somatoform disorder with delusional features, factitious 
disorder with physical symptoms, history of prescription 
abuse and dependence, and personality disorder.  During 
weekly or twice weekly visits with the veteran, he was 
preoccupied with complaints regarding his health and/or the 
VA.  Although the veteran did not have a thought disorder, he 
projected somatic and delusional beliefs in regard to his 
health and, to some extent, his eligibility for VA benefits 
and POW status.  His claim to be a POW had been researched 
and found untrue.  His insight and judgment were impaired.  
He was not competent to manage his funds and continued to 
need a fiduciary to assist him.  Despite his marginal 
manageable behavior he was dependent on others to help in his 
decisions for health care and activities in daily living.  
Although he was compliant with the supervision he received in 
his home, he was very manipulative and difficult to manage.  

The veteran was again hospitalized in a VA facility from 
September 1996 to January 1998.  His admission had been 
precipitated by a discussion at his supervised home regarding 
his monthly shortfall, by $22, of the fee owed to the home.  
He started to decompensate and was hospitalized for financial 
and medical reasons.  During the hospitalization, in June 
1997, an interim summary was prepared, which also included 
review of the claims file and medical records.  The veteran 
was observed to be an unreliable and inconsistent informant.  
He stated that his Vietnam service lasted five years, 
starting in 1968, and that he had experienced daily 
firefights in the field, and that he had been captured in the 
spring of 1971, and had been held as a POW in Laos until 
rescued by Marines in 1972.  He stated that he had been 
beaten daily as a POW, sustaining head injuries resulting in 
brain damage.  After his release from captivity, he claimed 
that he had spent the remainder of his tour of duty in 
Saigon.  He denied traumatic experiences during his duties as 
a medic in Saigon, and claimed that being a POW was more 
traumatizing than his duty as a medic.  Additionally, he 
claimed to have nightmares and intrusive thoughts related to 
accidental killing of civilians, but later claimed his 
nightmares were about caskets and mutilations.  Although he 
exhibited emotional instability, and somatic and grandiose 
delusions, he was more manageable than during previous 
admissions.  He continued to exhibit poor judgment because of 
his frequent impulsive outbursts secondary to his personality 
disorder which made him a potential danger to himself so that 
he need to be placed in a supervised home.  Placement had 
been difficult for him because of a past history of non-
compliance and uncooperative behavior.  He had a borderline 
personality disorder that caused difficulty in his dealing 
with other patients in community placement.  He also had a 
very high potential and vulnerability to use or abuse of 
drugs and alcohol.  He continued to need a structured 
environment.  He was considered incompetent for VA purposes.  
Diagnoses were somatoform disorder with delusional features, 
factitious disorder, and borderline personality disorder.  
The veteran was discharged in January 1998 to an RCP home.  

In August 1998, the veteran appeared at a personal hearing 
before a hearing officer.  He testified that he had been in 
Vietnam for six years, and that he had seen combat all the 
time, except for the two years he spent as a POW.  He was 
beaten during his captivity, and sustained brain damage.  He 
eventually escaped.  Currently he experienced a startle 
reaction and combat nightmares.  He also testified that he 
was competent to manage his own funds.  He stated that he had 
been to college, and that prior to being put in the hospital 
by his sister, he had been doing great.  The veteran's 
custodian, who ran the supervised home in which the veteran 
lived, also testified.  She did not feel that the veteran was 
competent to manage his funds, and indicated that he had 
delusional beliefs.  

A VA psychiatric examination was conducted in September 1998.  
On examination the veteran stated that he had been a POW for 
two years, and that his symptoms of PTSD were that he was 
easily startled, could not stand having people behind him, 
and that he dreamed of massive graves.  The examiner reviewed 
the claims file, and noted multiple diagnoses in the past.  
He noted that the veteran had not been treated for PTSD for 
approximately three years, and that it was clear in the chart 
that he had never been a POW.  The examiner noted that 
because of the perplexing constellation of symptoms, the 
variety of past diagnoses, and the presence of a possible 
organic impairment which may lead the veteran to make and 
believe statements that were not necessarily true, he should 
receive psychological testing to ascertain the true nature 
and extent of his symptomatology.  

Psychological testing was conducted in September 1998, and 
included a clinical interview, review of the claims file, 
current medical records, and previous psychological 
evaluations, and numerous tests.  Several discrepancies in 
the veteran's report of his symptoms and history were noted, 
both within the interview and in comparison with the 
historical record.  The evaluation tended to strongly rule 
out a diagnosis of combat related PTSD.  He was vague with 
regard to both the stressors and to their alleged re-
experiencing, and he described the trauma in an even, matter-
of-fact way.  He appeared to be most concerned with his 
current living situation and desire to handle his own money, 
and was relatively untroubled by his alleged Vietnam 
experiences.  The examiner concluded that all current 
psychiatric and emotional symptoms and behavior were 
accounted for by somatization disorder, factitious disorder 
with psychological and physical symptoms, and personality 
disorder.  He was severely disabled as a result of these 
conditions, and there was evidence of major impairment of 
judgment, thinking and the ability to fulfill important 
social roles.  The current "PTSD" symptoms were an aspect 
of his factitious disorder and pathological personality 
functioning.  

With regard to competency, the veteran was found "likely not 
competent" to manage his finances, primarily as a result of 
his impaired thinking, judgment, and insight, as well as his 
history of unstable and impulsive behavior.  Although he 
showed an adequate understanding of financial concepts, and 
his formal reasoning processes were reasonably intact, his 
psychiatric and emotional functioning clearly had a 
significant, negative impact on his ability to make 
reasonable financial decision.  The global assessment of 
functioning (GAF) of 35 was noted to reflect the diagnoses of 
somatization disorder, factitious disorder with psychological 
and physical symptoms, and personality disorder.  As a result 
of this evaluation, the examining psychiatrist reported 
diagnoses of somatization disorder, factitious disorder, and 
personality disorder. 

Increased Rating - PTSD

In October 1988, the veteran filed a claim for an increased 
rating, stating that his PTSD symptoms had increased in 
severity.  The RO denied his claim, and the current appeal 
ensues.  

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991). 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999). Regulations also provide that each disability 
be viewed, and medical reports pertaining thereto be 
interpreted, in light of the whole recorded history, and that 
each disability be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. §§ 4.1, 4.2 and 
4.10 (1999).  

Effective November 7, 1996, the portion of the rating 
schedule pertaining to mental disorders was revised.  Where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies (unless otherwise provided).  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  However, the effective 
date of the revised regulations was established by 
regulation; consequently, for the period prior to November 7, 
1996, only the previous version of the regulations may be 
considered.  Rhodan v. West, 12 Vet.App. 55, 57 (1998).  

Currently, the veteran is in receipt of a 30 percent rating 
for PTSD.  Under the earlier version of the rating schedule, 
a 30 percent evaluation was warranted for PTSD resulting in 
definite social and industrial impairment.  Considerable 
social and industrial impairment warranted a 50 percent 
evaluation.  38 C.F.R. Part 4, Code 9411 (1996).  
"Definite" social and industrial impairment has been 
defined as inadaptability that is "more than moderate but 
less than rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 
1993).  

The revised rating schedule provides that for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating is warranted.  A 50 percent rating contemplates 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 (1999).  

The veteran has not worked for many years, and has been found 
to be disabled by the Social Security Administration, and it 
is not disputed that this is primarily due to psychiatric 
disability.  However, the veteran has had numerous 
psychiatric diagnoses, and the question for consideration in 
determining the appropriate rating is to what extent, if any, 
the veteran's service-connected PTSD contributes to his 
overall psychiatric disability.  See 38 C.F.R. § 4.14 (1999); 
Mee v. Brown, 4 Vet.App. 220 (1993).  

As can be seen by the evidence described above, although 
diagnosed on several occasions from 1987 to 1993, PTSD has 
not been diagnosed, except by history, subsequent to December 
1993.  Moreover, detailed opinions in July 1995, June 1997, 
and September 1998, which were based on review of the claims 
file and medical records, and extensive contact with the 
veteran, did not find PTSD to be present.  Psychological 
testing in July 1995 and September 1998 similarly failed to 
confirm the presence of PTSD.  Further, in examining the 
records during the appeal period that did show a diagnosis of 
PTSD, it is significant to note that the diagnosis was based 
on the history provided by the veteran of having been a POW, 
and/or a history of a previous diagnosis of PTSD.  The most 
recent exception was the October 1986 VA examination, which 
based the diagnosis on a stressor which, although not 
verified, was consistent with the circumstances of the 
veteran's service.  However, the present level of disability 
is of primary concern, and the past medical reports do not 
have precedence over current findings.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

During the period of time prior to 1994, when the veteran 
carried a diagnosis of PTSD, as well as other psychiatric 
diagnoses, the medical records did not specifically identify 
symptoms associated with PTSD which indicated more than 
definite social and industrial impairment.  In this regard, 
in July 1990, PTSD was noted to be in "fair remission."  On 
a VA examination in November 1990, the diagnosis was PTSD 
with depression.  It was noted that symptoms of depression, 
anxiety and sleep disturbance had increased following an 
accident several months earlier.  In addition, the veteran 
related sleep disturbance, fear, combat-related nightmares 
and poor concentration on an examination in November 1991.  
However, due to the absence of any quantitative expression of 
impairment, it cannot be concluded that more than definite 
social and impairment, due to PTSD, was present.  The 
veteran's own statements have been noted, on multiple 
occasions, to be unreliable, and the clinical significance of 
the symptoms he reports requires medical expertise.  See 
Heuer v. Brown, 7 Vet.App. 379 (1995).  

An evaluation in July 1995, which included review of the 
claims file and medical records, and interviews with the 
veteran as well as psychological testing, found no evidence 
of PTSD, at that time or in the past, noting that his 
reported stressors were unconvincing and that the only 
plausible stressor had not been consistently reported in past 
or current evaluations.  Similarly, in September 1998, a VA 
evaluation which included a clinical interview, review of the 
claims file, current medical records, and previous 
psychological evaluations, and numerous tests, concluded that 
the veteran did not have PTSD.  

Consequently, the medical evidence does not reveal 
symptomatology attributed to PTSD prior to January 1994 which 
can be quantitatively described as in excess of "more than 
moderate but less than rather large."  VA O.G.C. Prec. 9-93 
(Nov. 9, 1993).  Subsequent to December 1993, there is no 
medical evidence showing a current diagnosis of PTSD, and the 
veteran's psychiatric symptoms have been attributed to other 
disorders unrelated to PTSD.  Accordingly, a question as to 
which of two evaluations to apply has not been presented, and 
the disability picture does not more nearly approximate the 
criteria required for the next higher rating, under either 
the old or new criteria.  38 C.F.R. § 4.7 (1999).  

Competency

The appellant's contentions that he is competent to manage 
his affairs constitute a plausible or well-grounded claim; 
the relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991). 

The veteran claims that he is competent to manage his own 
financial affairs.  A mentally incompetent person is defined 
as "one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation."  38 
C.F.R. § 3.353(a) (1999).  The veteran is presumed to be 
competent, however, and where reasonable doubt concerning the 
veteran's mental capacity to contract or to manage his own 
affairs exists, such doubt must be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d) (1999).

In December 1994, the veteran was found incompetent by the VA 
to manage his financial affairs, based on statements from his 
primary care physician, dated in August 1994, which described 
the veteran's bizarre and delusional behavior and concluded 
that the veteran was mentally incompetent, and reports of his 
involuntary hospitalization in August 1994 after he was found 
on the road in his electric wheelchair and was described as 
delusional, with thought process too disorganized to formally 
test his memory, and with very poor insight and judgment.  He 
was subsequently transferred to a VA hospital, where he 
remained at the time of the incompetency determination.  He 
did not appeal that determination, but subsequently filed a 
claim to have his competency status restored.  He was 
hospitalized continuously from August 1994 to October 1995, 
at which time he was discharged to a supervised RCP home, 
where he remained until he was again hospitalized from 
September 1996 to January 1998.  At that time, he was again 
discharged to a supervised RCP home.  Thus, the veteran has 
been either hospitalized or living in a supervised home since 
August 1994.  

The veteran was found incompetent during the August 1994 to 
October 1995 period of hospitalization, and was felt to need 
a supervised home on discharge, due to poor judgment 
indicating potential danger to himself and others such.  
Although he was evaluated in January 1996 and found competent 
to consent to medical treatment, that evaluation did not 
address his competency to manage his financial affairs.  
Moreover, an interim summary by the VA caseworker involved in 
the veteran's case, dated in June 1996, concluded, based on 
review of records, research of the veteran's assertions, and 
weekly visits with the veteran, that the veteran was not 
competent to manage his funds and continued to need a 
fiduciary to assist him.  The hospitalization from September 
1996 to January 1998 similarly resulted in a determination 
that the veteran was incompetent for VA purposes.  At that 
time, it was noted that he continued to exhibit poor judgment 
because of his frequent impulsive outbursts secondary to his 
personality disorder which made him a potential danger to 
himself so that he need to be placed in a supervised home.  
His behavior had in fact been such that placement in a 
supervised home had been difficult, and he was believed to be 
very vulnerable to drug and alcohol abuse.  

The September 1998 VA examination concluded that the veteran 
was "likely not competent" to manage his finances, 
primarily as a result of his impaired thinking, judgment, and 
insight, as well as his history of unstable and impulsive 
behavior.  Although he showed an adequate understanding of 
financial concepts, and his formal reasoning processes were 
reasonably intact, his psychiatric and emotional functioning 
clearly had a significant, negative impact on his ability to 
make reasonable financial decisions.  

However, although the conclusion that he was "likely" not 
competent is less than completely certain, the remainder of 
the relevant evidence is overwhelmingly against a finding of 
competency.  In this regard, all other medical determinations 
addressing competency subsequent to February 1994 have 
unequivocally found the veteran to be incompetent, with the 
exception of the January 1996 finding that the veteran was 
competent to consent to medical procedures.  However, again, 
that evaluation did not address his competency to manage 
financial affairs.  Moreover, although a mental status 
examination at that time was normal, and there was no current 
evidence of psychosis, the findings of incompetency have not 
been based on overt psychotic behavior, but on factors such 
as poor judgment, impulsive behavior, vulnerability to drug 
and alcohol abuse, and somatic and delusional beliefs 
involving health, eligibility for VA benefits, and POW 
status.  The fact that these beliefs are somatic or 
delusional is often not noted until the matter has been 
researched.  Further, the veteran was noted on numerous 
occasions to be highly manipulative, a conclusion which was a 
typically reached after the treatment provider had 
substantial contact with the veteran.  

The decompensation leading to his most recent hospitalization 
was precipitated by a financial dispute.  Prior to that, the 
veteran was hospitalized due to behavior that endangered 
himself, specifically riding his motorized wheelchair on a 
highway.  The medical conclusions of incompetence have been 
based on extensive review of the records and interviews with 
the veteran.  Members of the veteran's family have also been 
contacted, and in August 1994 his primary care physician 
wrote, regarding the veteran's behavior, that his conclusion 
was that the veteran was incompetent.  The veteran has also 
been declared incompetent by the Social Security 
Administration.  He has been rated 100 percent disabled, due 
to nonservice-connected mental disorders.  Consequently, the 
medical opinions of incompetency, which constitute "definite 
expressions regarding the question by the competent medical 
authorities," satisfy the requirements of 38 C.F.R. § 
3.353(c), and, therefore, the medical evidence need not meet 
the standard of "clear, convincing [that] leaves no doubt as 
to [] incompetency" which is only applicable where the RO 
does not have the requisite medical opinion.  38 C.F.R. § 
3.353(c) (1999).  

The overwhelming weight of the evidence is against a finding 
of competency, and the tentative statement of "likely" 
incompetence on the recent examination, the January 1996 
finding of competence to consent to medical treatment, and 
the veteran's contentions of competence, do not raise a 
reasonable doubt as to the veteran's competence to disburse 
his VA benefits.  See 38 C.F.R. § 3.353(d) (1999).  In this 
regard, there has been no medical statement that he is 
competent subsequent to the finding of competence in February 
1994, when he was discharged from a hospitalization.  His 
lengthy hospitalizations since then, supervised living, and 
the extensive and detailed records of his mental condition 
all lend support to a finding of incompetence.  His belief 
that he is capable of managing his own financial affairs, as 
expressed in his testimony and written statements, is not 
supported by objective indications of competence, and in view 
of the medical evidence of his psychiatric condition, is of 
little weight.  As the evidence demonstrably establishes the 
veteran's lack of competence to mange his VA funds, the 
benefit of the doubt doctrine does not apply and the 
veteran's claim must be denied. 


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  
The veteran is incompetent to handle disbursement of VA 
benefit funds; restoration of competency for that purpose is 
denied.


		
George R. Senyk
	Member, Board of Veterans' Appeals






